                                                                Hearing Date: March 31, 2020
                                                                       Time: 10:00 a.m.
Ronald L. Cohen
Chapter 7 Trustee
One Battery Park Plaza
New York, NY 10004
(212) 574-1515

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                             Chapter 7
 FIRST WIVES ENTERTAINMENT LIMITED
 LIABILITY COMPANY,
                                                             Case No. 16–11345 (RG)
                            Debtor.


                           TO THE HONORABLE ROBERT E. GROSSMAN,
                              UNITED STATES BANKRUPTCY JUDGE:

  TRUSTEE’S INTERIM REPORT AND APPLICATION FOR INTERIM COMPENSATION
                    AND REIMBURSEMENT OF EXPENSES

                   Ronald L. Cohen, Esq., the Chapter 7 Trustee (the “Trustee”) of the estate of First

Wives Entertainment Limited Liability Company (the “Debtor”), submits this Interim Report and

Interim Application (the “Application”) for the entry of an order, pursuant to 11 U.S.C. §§ 326,

330 and 331 and Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), for an interim allowance of compensation to the Trustee and reimbursement of actual and

necessary expenses, and respectfully represents as follows:

                   JURISDICTION, VENUE AND STATUTORY PREDICATE

                   1.      This Court has jurisdiction to consider this Motion as a core proceeding

pursuant to 28 U.S.C. §§ 157 and 1334. Venue of these proceedings is proper in this District

pursuant to 28 U.S.C. §§ 1408. The statutory predicates for the relief requested herein are 11

U.S.C. §§ 105, 326, 330 and 331, as supplemented by Rule 2016 of the Bankruptcy Rules.




SK 29715 0001 8485040 v2
                                  PROCEDURAL BACKGROUND

                   2.      On May 11, 2016 (the “Filing Date”), Aruba Productions, LLC, Arnold

Venture Fund, LP, and Edward H. Arnold (collectively, the “Petitioning Creditors”) filed an

involuntary petition for relief against the Debtor under chapter 7 of title 11 of the United States

Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), in the United States Bankruptcy Court

for the Southern District of New York (the “Bankruptcy Court”).

                   3.      On June 27, 2016, the Debtor filed a motion to convert the involuntary

chapter 7 case to a case under chapter 11 of the Bankruptcy Code, and the Court granted the motion

by order dated August 23, 2016.

                   4.      On August 8, 2017, the Petitioning Creditors filed a motion to dismiss or

convert the Debtor’s chapter 11 case pursuant section 1112(b) of the Bankruptcy Code, and the

Court granted the motion by order dated September 25, 2017, converting the case to one under

chapter 7 of the Bankruptcy Code.

                   5.      Consequently, the meeting of creditors pursuant to section 341 of the

Bankruptcy Code (the “341 Meeting”) was scheduled by the Clerk on November 8, 2017, and

later adjourned to December 11, 2017 to allow creditors to elect a trustee pursuant to section 702(b)

of the Bankruptcy Code.

                   6.      At the adjourned 341 Meeting held on December 11, 2017, the undersigned

was elected Trustee.

                   7.      On December 26, 2017, the Office of the United States Trustee filed the

Report of Undisputed Election of Chapter 7 Trustee [Doc. No. 151] with respect to my election,

and I have since duly qualified, filed a bond, and am now serving in such capacity.




                                                   2
SK 29715 0001 8485040 v2
                   8.      On December 23, 2019, the Debtor’s case was reassigned from Judge Mary

Kay Vyskocil to Judge Robert E. Grossman of this Court.

                                        THE INTERIM REPORT

                   9.      Commencing upon his qualification in January 2018, the Trustee received

9 boxes of documents from the previous Chapter 7 trustee and deposited her check for $8,747.57

into the estate’s bank account at Empire National Bank (Account # 9300057895), representing all

the funds in the estate at that time.

                   10.     The Trustee proceeded to retain as his counsel the law firm of Rosen

&Associates, P.C. (“Rosen”). He also retained the firm of Bradford A. Miller, P.C. (“Miller”) as

accountant for the estate. Both of these retentions were approved by orders of this Court.

                   11.     Together with Mr. Miller and associates at Rosen, the Trustee reviewed the

affairs of the Debtor’s estate, examining the assets and liabilities of the estate, as pre-petition and

post-petition transfers.

                   12.     The Trustee obtained court orders directing Gildea & Ivanis a firm that

provided pre-petition services to the Debtor, to produce documents and to be examined and turn

over any information relating to the Debtor’s property or financial affairs. The Trustee reviewed

the document production.

                   13.     The Trustee also sought and obtained a court order directing the production

of documents by Daniel Choreka, who in the period prior to the filing of the petition had managed

the financial affairs of the Debtor. The Trustee through his counsel then sought Mr. Choreka’s

compliance with the Court order and subpoena.

                   14.     Based on the results of the Trustee’s investigation, the Trustee determined

to commence adversary proceedings on behalf of the Debtor’s estate, to recover money and/or



                                                    3
SK 29715 0001 8485040 v2
property pursuant to Bankruptcy Code section 548. The Trustee commenced seven adversary

proceedings in this case (collectively, the “Adversary Proceedings”), against the following

defendants:       All City Family Healthcare Center, Inc. (Adv. No. 18-01640) (the “All City

Proceeding”), Aruba Productions, LLC (Adv. No. 18-01641) (the “Aruba Proceeding”), Gildea

& Ivanis (Adv. No. 18-01642) (the “Gildea & Ivanis Proceeding”), Holland, Dozier, Holland, Inc.,

Brian Holland, Eddie Holland (Adv. No. 18-01643) (the “Holland Proceeding”), Nassar Hassan

(Adv. No. 18-01644) (the “Hassan Proceeding”), Richard Pierpont (Adv. No. 18-01645) (the

“Pierpont Proceeding”), and Andrew Charles (Adv. No. 18-01645) (the “Charles Proceeding”).

                   15.     All of the proceedings alleged constructive fraudulent transfers to the

defendants. Since Plaintiff had the burden of proof on the issue of insolvency, the Trustee retained,

pursuant to court order, the firm of Bederson LLP (“Bederson”) as an expert to provide an opinion

on the Debtor’s solvency at the time of these transfers. Discovery including depositions and

document production occurred in the Aruba, Gildea & Ivanis, Hassan, Pierpont and Charles

Proceedings.

                   16.     The Charles Proceeding was closed on August 7, 2019, pursuant to a

stipulation of dismissal, and no notice of appeal was filed.

                   17.     The All City Proceeding and the Pierpont Proceeding were closed pursuant

to the stipulations of dismissal filed with the Court on September 4, 2019.

                   18.     The parties entered into settlement agreements in the Aruba Proceeding, the

Gildea & Ivanis Proceeding, and the Hassan Proceeding, (the “Aruba Settlement,” the “Gildea

& Ivanis Settlement,” and the “Hassan Settlement,” respectively, and the “Settlements,”

collectively).




                                                    4
SK 29715 0001 8485040 v2
                   19.     The Aruba Settlement provides that defendant Aruba Productions, LLC

(“Aruba”) shall pay the sum of $20,000 to the Trustee in full and final settlement of the claims

asserted in the Aruba Proceeding. Pursuant to the Aruba Settlement, Aruba paid $20,000 to the

Trustee, which the Trustee deposited in a trust account of Seward & Kissel, LLP (“Seward &

Kissel”), where those monies remain as of the date of this Application. Pursuant to the Aruba

Settlement, immediately after the Effective Date,1 Seward & Kissel shall deposit all those monies

into an account of the Debtor’s estate.

                   20.     The Gildea & Ivanis Settlement provides that defendant Gildea & Ivanis

shall pay to the Trustee the sum of $20,000 in full and final settlement of the claims asserted in the

Gildea & Ivanis Proceeding. Pursuant to the Gildea & Ivanis Settlement, Gildea & Ivanis paid

$20,000 to the Trustee. The Trustee deposited the monies in a trust account of Seward & Kissel,

where those monies remain as of the date of this Application. Pursuant to the Gildea & Ivanis

Settlement, immediately after the Effective Date, Seward & Kissel shall deposit all those monies

into an account of the Debtor’s estate.

                   21.     The Hassan Settlement provides that defendant Nassar Hassan (“Hassan”)

shall pay the sum of $150,000 (the “Hassan Settlement Payment”) to the Trustee in full and final

settlement of the claims asserted in the Hassan Proceeding. Pursuant to the Hassan Settlement,

the first $75,000 of the Hassan Settlement Payment is being held by Hassan’s counsel, and shall

be paid to the Trustee within two business days of the Effective Date. The remaining $75,000




1
  As set forth in the Settlements, each of the Settlements shall become effective on the first day following the date on
which an order of the court approving each of the Settlements becomes a Final Order (the “Effective Date”). A
”Final Order” shall mean an order of the Bankruptcy Court or any court of competent jurisdiction that is no longer
subject to the imposition of any stay pending appeal or subject to reversal, modification or amendment by appeal,
review or writ of certiorari; provided, however, that the possibility that a motion under section 502(j) of the
Bankruptcy Code, or Rule 59 or Rule 60 of the Federal Rules of Civil Procedure or any analogous rule may be, but
has not been filed, shall not cause an order not to be a Final Order.

                                                           5
SK 29715 0001 8485040 v2
shall be paid to the Trustee in twelve (12) equal monthly installments, without interest, of $6,250,

commencing within two (2) business days of the Effective Date.

                   22.     The Trustee has moved this Court to approve the Settlements by separate

motions, each dated March 3, 2020, with hearings thereon scheduled for March 31, 2020 at 10:00

a.m. (collectively, the “Settlement Motions”). Notice of the Settlement Motions and the hearings

thereon, was duly provided by Trustee’s counsel to the required parties. Upon Court approval of

the Settlements, and each of the orders approving the Settlements becoming a Final Order, monies

will be paid to the Debtor’s estate as provided in the Settlements.

                                   THE INTERIM APPLICATION

                   23.     The proceeds of the Settlements total $190,000. This amount will be

insufficient to fully satisfy the administrative expense claims of retained professionals for services

rendered and expenses incurred in the Debtor’s chapter 7 case. The Trustee, Rosen, and Bederson

(together, the “Professionals”) have filed applications for interim allowances of fees earned and

reimbursement of expenses incurred, totaling $237,634.37.

                   24.     Upon the Court’s approval of the Settlements, and payments required by the

Settlements having been paid, the Debtor’s estate will have received $115,000 by the second day

after the Effective Date of the Hassan Settlement. This $115,000 would be the amount available

for distribution at this time. Applicant respectfully requests that, to the extent the Professionals’

interim fee applications are allowed, the Professionals and Trustee be paid on account of their

respective allowances, pro-rata, the sum of $115,000.

                   25.     Upon the Court’s approval of the Hassan Settlement Agreement, Applicant

anticipates that the remaining $75,000 will be paid in twelve monthly installments of $6,250 as set

forth in the Hassan Settlement Agreement. Applicant further anticipates that the $75,000 will be



                                                    6
SK 29715 0001 8485040 v2
distributed on account of the Professionals’ final allowances upon the closing of the case and

approval of the Court.

                           THE TRUSTEE’S REQUEST FOR COMPENSATION

                   26.       Bankruptcy Code section 331 allows for application to the court for interim

compensation for services rendered and reimbursement of expenses incurred prior to the

application, by the Trustee, as provided under section 330 of the Bankruptcy Code. 11 U.S.C. §

331.

                   27.       Bankruptcy Code section 105 provides that “[t]he court may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this title.”

11 U.S.C. §105 (a). Taken together, Bankruptcy Code sections 105 and 331, allow the court to

establish procedures for interim compensation and reimbursement of professionals.

                   28.       Applicant here is the Trustee. Pursuant to Section 326 of the Bankruptcy

Code, provides that a trustee may be allowed “reasonable compensation under Section 330 of this

title” for “the Trustee’s services after the Trustee renders such services” not to exceed a formula

set forth in 11 U.S.C. § 326(a). As calculated by the Trustee based on the $115,000 collected so

far under the Settlements, the Trustee is eligible to receive a reasonable compensation as follows:

 25% of first $5,000                                                                   $1,250

                                                                                       $4,500
 10% of any amount ($45,000) in excess of $5,000 but less than $50,000

                                                                                       $3.250
 5% of any amount ($65,000) in excess of $50,000 but less than $1,000,000

                                                                                       $9,000
 Total


                   29.       Bankruptcy Code section 330(a)(1) specifies that the court may award to a

professional person, as follows:

                                                      7
SK 29715 0001 8485040 v2
                   (A) reasonable compensation for actual, necessary services rendered by the . . .

                   professional person . . . ; and

                   (B) reimbursement for actual, necessary expenses.

11 U.S.C. § 330(a)(1). In determining the amount of “reasonable compensation” to be awarded,

section 330(a)(3) of the Bankruptcy Code directs the court to consider several factors, as follows:

                           (a)(3) In determining the amount of reasonable
                           compensation to be awarded to a . . . professional person,
                           the court shall consider the nature, the extent, and the value
                           of such services, taking into account all relevant factors,
                           including--

                           (A) the time spent on such services;

                           (B) the rates charged for such services;

                           (C) whether the services were necessary to the
                               administration of, or beneficial at the time at which the
                               service was rendered toward the completion of, a case
                               under this title;

                           (D) whether the services were performed within a
                              reasonable amount of time commensurate with the
                              complexity, importance, and nature of the problem,
                              issue, or task addressed;

                           (E) with respect to a professional person, whether the person
                               is board certified or otherwise has demonstrated skill
                               and experience in the bankruptcy field; and

                           (F) whether the compensation is reasonable, based on the
                               customary compensation charged by comparably skilled
                               practitioners in cases other than cases under this title.

         11 U.S.C. § 330(a)(3).

                   30.     Applicant respectfully submits that the compensation requested herein was

earned on account of necessary services rendered by the Trustee in carrying out his duties in this

case, as required by Section 704 of the Bankruptcy Code.



                                                     8
SK 29715 0001 8485040 v2
                   31.     Applicant further submits that the amount of compensation requested herein

is not in excess of the limitation prescribed by Section 326 of the Bankruptcy Code and is modest

and reasonable as evidenced through consideration of the factors listed in Bankruptcy Code section

330(a)(3), in that (a) aside from the licensing rights which expired on December 31, 2017, it

appeared that a substantial portion of what would have been estate assets had been transferred prior

to the Debtor’s bankruptcy, (b) to regain those assets for the estate required investigation of the

transfers and the commencement of the Adversary Proceedings, (c) the monies recovered through

the Adversary Proceedings are the primary assets of the estate at this time, and (d) the actual

recovery of $115,000 at this time and additional $75,000 at a later date resulted from the Adversary

Proceedings commenced by the Trustee.

                   32.     The Trustee also seeks reimbursement for the following actual and

necessary expenses he or his firm Seward & Kissel, incurred on behalf of the Debtor’s estate.

                                      1. Initial Bond Premium                   $150.00

                                      2. Postage                                $ 11.04

                                      3. Courier & Delivery                     $163.97

                                      4. Computer Search                        $ 30.48

                                      5. Fingerprint Fee                        $ 26.00

                                      6. Duplicating                            $ 5.80

                                                                        Total $387.29

                   33.     As the Debtor’s estate will have received monies from the Settlements, it is

reasonable and appropriate that the Trustee be compensated for the services rendered and

reimbursed for actual and necessary costs incurred, as set forth herein.

                                        NO PRIOR REQUEST



                                                    9
SK 29715 0001 8485040 v2
                   34.     No prior request for the relief sought in this Application has been made to

this or any other Court.

                   WHEREFORE, Applicant respectfully requests that this Court: (i) enter an order

awarding him an interim allowance of compensation in the amount of $9,000 and reimbursement

of actual and necessary expenses incurred in the amount of $387.29; and (ii) grant such other and

further relief as may be just and proper.

Dated: New York, New York
       March 9, 2020

                                                        Ronald L. Cohen
                                                        Chapter 7 Trustee of First Wives Entertainment
                                                        Limited Liability Company


                                                        By: /s/ Ronald L. Cohen___________________
                                                                Ronald L. Cohen

                                                        One Battery Park Plaza
                                                        New York, NY 10004
                                                        (212) 574-1515




                                                   10
SK 29715 0001 8485040 v2
